Citation Nr: 0833284	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-4 0789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1944 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a July 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2005, 
expressing disagreement with the noncompensable rating 
assigned for the bilateral hearing loss.  A statement of the 
case was issued in November 2005, and a substantive appeal 
was received in December 2005.

The Board observes that a September 2008 written brief 
submitted by the veteran's representative advances 
contentions which suggest a petition to reopen the veteran's 
previously denied claim of entitlement to service connection 
for tinnitus.  This matter is hereby referred to the RO for 
appropriate action.


FINDING OF FACT

The evidence most favorable to the claim demonstrates that 
the veteran's service-connected bilateral hearing loss has 
been productive of no higher than Level III hearing acuity in 
the right ear and no higher than Level III hearing acuity in 
the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable initial rating 
for service-connected bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.85 and Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In letters sent in September 2004, 
March 2005, April 2005, and May 2005, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, these letters 
advised of the veteran of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that these letters were 
sent to the appellant prior to the July 2005 rating decision 
giving rise to this appeal.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board notes that the timely notice provided was given in 
association with the veteran's original claim of service 
connection for hearing loss.  Since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection, additional 
VCAA notice is not required. VAOPGCPREC 8-2003 (Dec. 22, 
2003).  It appears that the United States Court of Appeals 
for Veterans Claims has also determined that the statutory 
scheme does not require another VCAA notice letter in a case 
such as this where the veteran was furnished proper VCAA 
notice with regard to the claim of service connection itself.  
See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In the present appeal, a February 2008 letter provided notice 
of the types of evidence necessary to establish a disability 
rating and an effective date for any rating that may be 
granted; this letter was arguably untimely.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the veteran's representative 
has submitted written argument in this case as recently as 
September 2008, many months subsequent to the receipt of the 
February 2008 notice letter, and has not indicated any 
intention to submit additional evidence in light of the 
information provided in the February 2008 letter.  The 
veteran and his representative have had ample time to 
supplement the record following the February 2008 notice, and 
no useful purpose could be served by further delaying 
appellate review of this case with a remand at this time.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ('Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.') 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
'whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial.'  Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).

With regard to the increased rating claim on appeal, the 
Board notes that the veteran is represented by a national 
service organization, which would have actual knowledge of 
the information necessary to substantiate the veteran's 
claim.  It is appropriate to assume that the veteran's 
representative included information concerning the elements 
of the claim in its guidance to the veteran.  Finally, the 
Board observes that the applicable rating criteria, including 
complete large-print copies of all the pertinent tables used 
in assigning a rating, were provided to the appellant with 
the statement of the case sent in November 2005.

Thus, as the veteran had actual knowledge of the requirements 
for the increased compensation sought and sufficient 
opportunity to submit evidence, despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The veteran 
has been afforded multiple VA examinations to evaluate his 
hearing loss; VA examination reports dated June 2005 and 
August 2007 are of record.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a compensable disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet.App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Service connection for the veteran's bilateral hearing loss 
is effective from August 2004.  The Board has considered all 
of the evidence of record, and for the purposes of this 
decision will focus its discussion upon the evidence most 
pertinent to evaluating the severity of the hearing loss for 
the period of time on appeal.  On the authorized VA 
audiological evaluation in June 2004, pure tone thresholds, 
in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
-
30
70
90
105+
LEFT
-
30
45
85
90

The puretone average in the right ear was 74 decibels and the 
puretone average in the left ear was 63 decibels.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 84 percent in the left ear.  These 
audiological findings show Level III hearing acuity in the 
right ear and Level III hearing acuity in the left ear at the 
time of examination.  Under Table VII, this warrants a non-
compensable rating.  No exceptional pattern of hearing 
impairment is demonstrated to warrant consideration under 38 
C.F.R. § 4.86.

On the authorized VA audiological evaluation in June 2005, 
pure tone thresholds for air conduction study, in decibels, 
were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
-
30
60
90
110
LEFT
-
45
50
110
110

The puretone average in the right ear was 73 decibels and the 
puretone average in the left ear was 79 decibels.  The 
examining audiologist explained that this "air conduction 
study is better than a bone conduction study to reflect the 
claimant's hearing loss."

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
These audiological findings show Level II hearing acuity in 
the right ear and Level II hearing acuity in the left ear at 
the time of examination.  Under Table VII, this warrants a 
non-compensable rating.  No exceptional pattern of hearing 
impairment is demonstrated to warrant consideration under 38 
C.F.R. § 4.86.

On the authorized VA audiological evaluation in August 2007, 
pure tone thresholds for air conduction study, in decibels, 
were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
-
35
70
95
105+
LEFT
-
40
40
90
105

The August 2007 audiologist's report expressly indicates that 
the puretone average in the right ear was 76 decibels and the 
puretone average in the left ear was 69 decibels.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 92 percent in the left ear.  These 
audiological findings show Level III hearing acuity in the 
right ear and Level II hearing acuity in the left ear at the 
time of examination.  Under Table VII, this warrants a non-
compensable rating.  No exceptional pattern of hearing 
impairment is demonstrated to warrant consideration under 38 
C.F.R. § 4.86.

The Board has reviewed the other evidence of record but finds 
no other report of audiological testing in the appropriate 
format which permits evaluation for rating purposes; nor does 
any other evidence of record substantially contradict the 
findings relied upon in this decision.

The Board notes that the veteran has submitted records from 
Corpus Christi Naval Hospital pertaining to evaluation and 
treatment of his hearing loss during 2005.  The RO 
subsequently contacted the treating audiologist and obtaining 
a complete set of these records, with pertinent audiology 
testing performed in November 2005.  The examining 
audiologist responsible for those records explained to the 
RO, in correspondence dated in July 2006, that "The 
evaluation was performed in support of medical service, and 
not to establish eligibility.  I am not a VA Audiologist 
designated to perform CPEs [Compensation and Pension 
Examinations], and my evaluations do differ ...."  The 
audiologist emphasized that, "In particular, I use different 
word recognition materials in my clinical evaluations." 

The Board notes that this audiologist's November 2005 report 
contains puretone and speech discrimination data, but the 
audiologist has clearly explained that the speech 
discrimination portion of the testing did not conform to the 
requisite standards using the necessary Maryland CNC speech 
recognition test.  The audiologist explained in the July 2006 
correspondence that the "NU 6" materials were used for 
testing instead.  Thus, the Board is unable to appropriately 
interpret this examination report as providing any probative 
evidence in support of the veteran's claim.  See 38 C.F.R. 
§ 4.85; see also Kelly v. Brown, 7 Vet.App. 471 (1995).  The 
Board notes that 38 C.F.R. § 4.85(c) only permits evaluation 
of the veteran's hearing based solely upon puretone 
thresholds when "the examiner certifies that use of the 
speech discrimination test is not appropriate...."  As this 
condition is not met in this case, the Board cannot find the 
November 2005 audiological data to be adequate for rating 
purposes.  In any event, an adequate VA audiological 
evaluation report is of record from as recently as August 
2007, and that evidence has already been considered in this 
decision.

In sum, the appropriate audiological testing data shows 
quantified hearing acuity which does not qualify for a 
compensable disability rating under the law.  As noted above, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet.App. 345, 349 (1992).  In the present case 
the preponderance of the evidence is against assignment of a 
compensable rating for any period of time contemplated by the 
appeal.  Fenderson, supra.  The veteran may always advance a 
claim for an increased rating if his hearing loss disability 
increases in severity in the future.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


